  Case 17-34194         Doc 45     Filed 12/10/18 Entered 12/10/18 08:14:34              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-34194
         LASHEBA L CORRETHERS
         ROBERTS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/15/2017.

         2) The plan was confirmed on 01/04/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-34194        Doc 45      Filed 12/10/18 Entered 12/10/18 08:14:34                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $9,700.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                    $9,700.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,599.54
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $439.77
    Other                                                                 $357.95
TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,397.26

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AAA CHECKMATE                  Unsecured      1,550.00       1,744.11         1,744.11           0.00       0.00
Acceptance Now                 Unsecured      4,709.00            NA               NA            0.00       0.00
Acceptance Now                 Secured           800.00           NA          2,500.00        726.12      62.02
Acceptance Now                 Unsecured      1,700.00            NA               NA            0.00       0.00
ADVOCATE CHRIST MEDICAL CENTE Unsecured       1,800.00            NA               NA            0.00       0.00
Advocate Medical Group         Unsecured         249.00           NA               NA            0.00       0.00
AMERICASH LOANS LLC            Unsecured      2,800.00       5,352.84         5,352.84           0.00       0.00
BLUE ISLAND HOSPITAL COMPANY L Unsecured      1,200.00       1,314.36         1,314.36           0.00       0.00
BROTHER LOAN & FINANCE         Unsecured      1,550.00       1,744.11         1,744.11           0.00       0.00
CACH                           Unsecured         623.00        623.78           623.78           0.00       0.00
CAPITAL ONE AUTO FINANCE       Unsecured      3,401.00       5,443.83         5,443.83           0.00       0.00
CAPITAL ONE AUTO FINANCE       Secured       19,325.00     16,550.00        16,550.00       3,760.17     509.21
CAPITAL ONE NA                 Unsecured         786.00        786.41           786.41           0.00       0.00
CARDWORKS/CW NEXUS             Unsecured           0.00           NA               NA            0.00       0.00
CONSUMER PORTFOLIO SERV        Unsecured      5,000.00            NA               NA            0.00       0.00
CONSUMER PORTFOLIO SERV        Secured       10,000.00     15,723.33        15,723.33            0.00       0.00
CRYSTAL ROCK FINANCE           Unsecured      1,550.00       1,744.11         1,744.11           0.00       0.00
DEVRY EDUCATION GROUP          Unsecured      3,600.00       3,600.00         3,600.00           0.00       0.00
FINGERHUT CORP                 Unsecured         702.00           NA               NA            0.00       0.00
GREAT LAKES HIGHER EDUCATION Unsecured      153,242.00            NA               NA            0.00       0.00
HARRIS & HARRIS                Unsecured         287.00           NA               NA            0.00       0.00
ICS Inc                        Unsecured          72.00           NA               NA            0.00       0.00
INTEGRATED IMAGING             Unsecured          85.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority      15,000.00     21,797.90        21,797.90            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA     18,712.09        18,712.09            0.00       0.00
MEDICAL BUSINESS BUREAU        Unsecured         140.00           NA               NA            0.00       0.00
METROSOUTH MEDICAL CENTER      Unsecured            NA       1,314.36         1,314.36           0.00       0.00
MIDLAND FUNDING                Unsecured      1,637.00       1,672.55         1,672.55           0.00       0.00
MIDLAND FUNDING                Unsecured      1,160.00       1,160.27         1,160.27           0.00       0.00
MIDWEST ANESTHESIOLOGISTS      Unsecured         140.00           NA               NA            0.00       0.00
NAVIENT                        Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-34194       Doc 45     Filed 12/10/18 Entered 12/10/18 08:14:34                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
NORTHWESTERN MEDICINE         Unsecured         700.00           NA           NA             0.00         0.00
ONEMAIN FINANCIAL             Secured        9,425.00       9,275.11     9,275.11       1,536.01       393.92
OPPORTUNITY FINANCIAL LLC     Unsecured      2,803.00       3,443.68     3,443.68            0.00         0.00
PROGRESSIVE LEASING           Secured           700.00        840.98       840.98         295.30        19.99
QUANTUM3 GROUP LLC            Unsecured         905.00        963.06       963.06            0.00         0.00
QUANTUM3 GROUP LLC            Unsecured      1,643.00       1,716.83     1,716.83            0.00         0.00
QUANTUM3 GROUP LLC            Unsecured         216.00        216.16       216.16            0.00         0.00
SOUTHWEST AIRLINES EFC        Unsecured     11,324.00     11,645.47     11,645.47            0.00         0.00
Sunrise Credit Service        Unsecured         863.00           NA           NA             0.00         0.00
T-MOBILE/T-MOBILE USA INC     Unsecured            NA         546.18       546.18            0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured     14,034.00     14,051.34     14,051.34            0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured           0.00   155,545.90    155,545.90            0.00         0.00
VERIZON                       Unsecured      1,299.00       1,274.68     1,274.68            0.00         0.00
VILLAGE OF PARK FOREST        Unsecured      3,000.00            NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00               $0.00                   $0.00
      Mortgage Arrearage                                  $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                        $41,548.44           $5,296.18                 $903.13
      All Other Secured                               $3,340.98           $1,021.42                  $82.01
TOTAL SECURED:                                       $44,889.42           $6,317.60                 $985.14

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                  $0.00                $0.00
       Domestic Support Ongoing                           $0.00                  $0.00                $0.00
       All Other Priority                            $21,797.90                  $0.00                $0.00
TOTAL PRIORITY:                                      $21,797.90                  $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $234,616.12                  $0.00                $0.00


Disbursements:

       Expenses of Administration                           $2,397.26
       Disbursements to Creditors                           $7,302.74

TOTAL DISBURSEMENTS :                                                                        $9,700.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-34194         Doc 45      Filed 12/10/18 Entered 12/10/18 08:14:34                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
